DETAILED ACTION
	This Office Action is in response to the amendment filed on February 16, 2022. Claims 1 - 4, 6, 8 and 21 - 26 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed in February 16, 2022 has been entered and considered by the examiner. Based on the amendments to the claims to incorporate the subject matter indicated as allowable in the previous Office Action to overcome the 103 rejections, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 4, 6, 8 and 21 - 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of Lewis et al. (U.S. PG Pub 2017/0316115 A1) discloses an algorithm in the reconstruction of a 3D model of a building with a roof, including intersecting planes and polyhedral geometry, and Tsai et al. (U.S. PG Pub 2013/0211791 A1) discloses reconstructing a polyhedron building with intersected sections of a roof structure.
In addition, Janssen et al. (“Automated Generation of BIM Models”) discloses BIM modeling, contact relationships with regards to polygons, as well as various contacts between points, edges, and faces, as well as a roof having two polygons, and Yenerim et al. (“BIM-Based Parametric Modeling: A Case Study”) adds creating a roof as a BIM parametric model and a relationship between the length of the roof and the length of a floor.
none of the references taken either alone or in combination with the prior art of record discloses for claim 1: a system, for claim 6: a method, and for claim 8: a non-transitory computer readable medium for generating a parametric model of a roof structure, comprising:
“generating a three-dimensional model of the roof structure, based on the constrained three-dimensional geometry, by executing a constructive solid geometry algorithm to combine overlapping polyhedrons of each roof component,
displaying the three-dimensional model of the roof structure, wherein the processor: 
translates a received parameter, among the plurality of parameters, of each roof component such that a determined point of the received parameter lies on an origin of a coordinate system; 
generates a polygon model of the translated parameters, the polygon model having a number of polygons indicative of a number of roof planes associated with each roof component; 
projects the number of polygons onto a plane indicative of the roof structure; 
determines a plurality of intersection lines among the number of polygons; 
generates, based on the determined intersection lines, a polyhedron indicative of the roof structure and building associated with the roof structure; 
generates the polyhedron of each roof component composing the roof structure; and 
generates the three-dimensional model of the roof structure by executing the constructive solid geometry algorithm to combine overlapping polyhedrons of each roof component”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
March 11, 2022